Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The cited references do not disclose the features of the claim. Specifically, the cited references do not disclose “in response to the first geometry dimension of the first force input remaining below the first threshold: in response to a first ratio of a first force magnitude of the first force input to a second geometry dimension of the first force input exceeding a second threshold , characterizing the first force input as a finger input type; and in response to the first ratio falling below the second threshold, characterizing the first force input as the non-finger input type” (fig 2 fig  8[0066] [0085]) with all other limitation cited in claims 1 and do not disclose “detecting a second force input in the second force image proximal the first location and in response to a second ratio of second force magnitude of the second force input to a second geometry dimension of the second force input exceeding the first threshold after characterizing the second force input as a ginger input type: confirming the second force input as the finger input type: and in response to a first distance between the first force input and the second force input falling within a threshold distance confirming the first force input as the finger input type” (0053 0055-0057] [0075] [0095] fig 9) with all other limitations cite in claim 16 and “characterize the first force input as one of a finger input type and a non-finger type based on a ratio of detected force magnitude of the first force input to a first geometry dimension of the first force input on the force spreading layer” fig 9 [0095] with all of limitations in claim 18.


Davidson US 20140104191 discloses a multi-touch display system that detects fingers stylus palm etc.  (Fig 1) but does not disclose the limitations of the allowed claims.
Davidson US 20140104192 discloses a multi-touch display system that detects fingers stylus palm etc.  (Fig 7) but does not disclose the limitations of the allowed claims.
For at least these reasons the cited references do not read on the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692

/IBRAHIM A KHAN/ 03/16/2021Primary Examiner, Art Unit 2692